Title: To Thomas Jefferson from Joseph Yznardi, Sr., 12 August 1802
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


          
            Exmo. Señor
            Cadiz. 12 de Agosto de 1802
          
          Muy Señor mio, y de mi Estimasion
          He llegado a este Pais Algo endeble pero Conosco el beneficio de mi Salud despues de desenbarcado, y no pierdo momento en Manifestar á V.E lo Inmenso de mi gratitud teniendo presente los Infinitos favores, y distinciones qe se digno Consederme durante mi permanencia en los Estados Unidos y desseo dar pruebas de mi reconocimiento, no dudando me Continuará en su Amistad
          Escribo a el Secretario de Estado Sobre los Deveres de mi enpleo, que Serviré con la Fidelidad propia de mi Celo, á pesar de la Justa quexa qe debo tener de lo poco qe se me ha protijido en la Injusta Solicitud de Josef Isrrael que recuerdo á V.E afin de qe se termine, pues, poco me ha preguntado por el Govierno Sobre ello y tanbien, en el particular del Insulto del Bergantin Español Cavo de Hornos, y sus Marineros, de lo qe Nada he dicho ni puedo decir porqe el Rey con sus Ministros pasan á Barcelona oy para el Casamiento del Principe é Infanta
          se ablos con probavilidad qe buena parte quiere Coronar como Rey en el Ducado de Saboya al principe de la Paz, que yo no dudaría porqe este Cavallero es el todo poderoso, en este Reyno
          asta la buelta de la Corte no paso á Madrid con Cuyo Motibo tengo escrito á Mr Pinckney dandole Memorias de V.E, y de sus Conocidos qe me lo encargarón
          parese se tratava del Nonbramiento de Comisionados para el Arreglo de Presas hechas en la Guerra en Cuya Junta si puedo Servir de Algo, Manifestaré la rectitud de mi Opinion y Conosimientos positibos
          Los Moros han hecho otra pressa americana Segun lo Comunico oy al Secretario de Estado, y el Comercio Americano, en estas Mares se halla, sin Ninguna proteccion, y temo Mucho Salgan del Mediteraneo los Corsarios, qe no abria Subsedido, si mi Plan se Ubiece Admitido aumentando fuercas Mayores
          Espero qe V.E me encargará lo qe ce le ofresca de este Pais, y qe me favoresca de tienpo en tienpo, con la permanencia de su Salud, y Mras Ruego á Dios se la guarde Muchos anos.
          Exmo. Señor BLM de V.E su obedte Servidor
          
            Josef Yznardy
          
         
          EDITORS’ TRANSLATION
          
            Most Excellent Sir Dear Sir and with my respect,
            Cadiz, 12 Aug. 1802
          
          I arrived in this country in a somewhat weakened state, but I recognize an improvement in my health after disembarking, and I will not waste a moment in manifesting to Your Excellency my immense gratitude, bearing in mind your infinite favors and the distinctions that you deigned to grant me during my stay in the United States; and I wish to give proof of my appreciation, not doubting that you will continue your friendship.
          I wrote to the secretary of state about the duties of my post, which I will fulfill with the loyalty characteristic of my diligence, in spite of the rightful complaint that I should have for the scant protection I have received in the unfair lawsuit of Joseph Israel, of which I remind Your Excellency so that it may end, since little has been asked of me regarding it by the government; and also about the issue of the affront of the Spanish brig Cabo de Hornos and its sailors, about which I have said nothing and cannot say anything because the king and his ministers will go to Barcelona today to celebrate the marriages of the prince and the princess.
          It is said that probably a good number of people want to crown the prince of the peace as king in the duchy of Savoy, which I would not doubt because this gentleman is all-powerful in this kingdom.
          I will not go to Madrid until the return of the court, about which I have written to Mr. Pinckney, giving him Your Excellency’s regards and that of his acquaintances who have asked me to do so.
          It appears that the naming of commissioners for settling prize captures made during the war has been dealt with, at which meeting, if I can be of some service, I will show the rectitude of my opinion and my helpful knowledge.
          The Moors have made another American prize, according to what was communicated today to the secretary of state, and American trade in these seas finds itself without protection; and I much fear that the corsairs will leave the Mediterranean, which would not have happened if my plan of increasing forces had been accepted.
          I hope that Your Excellency will request of me whatever this country has to offer, and that you will favor me from time to time with your continued good health, and further I pray to God to preserve it for many years.
          Most Excellent Sir, your obedient servant kisses Your Excellency’s hand.
          
            Josef Yznardy
          
        